Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AV

 

FIFTY-SECOND AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

This Fifty-second Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009 (document no.
2298875), as amended (the “Agreement”), and now desire to further amend the
Agreement in accordance with the terms and conditions set forth in this
Amendment.  If the terms and conditions set forth in this Amendment shall be in
conflict with the Agreement, the terms and conditions of this Amendment shall
control.  Any terms in initial capital letters or all capital letters used as a
defined term but not defined in this Amendment shall have the meaning set forth
in the Agreement.  The effective date of this Amendment is the date last signed
below (the Effective Date").  Further, upon execution of this Amendment by the
parties, any subsequent reference to the Agreement between the parties shall
mean the Agreement as amended by this Amendment.  Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

 

Whereas, pursuant to the Agreement, Customer is granted a non-exclusive,
non-transferable and perpetual right to use CSG Screen Express® including
Enhanced Call Routing ("ECR") Licensed Product ("Screen Express"); and

 

Whereas, pursuant to the Forty-third Amendment to the Agreement executed by
Customer and CSG effective as of September 9, 2013 (CSG document no. 2503440),
Customer requested and CSG provided non-exclusive, non-transferable and
perpetual licenses to Customer to use Screen Express on *** ******* ****** (***)
************ for the "former Bresnan SPAs" (as defined therein) only; and

 

Whereas, pursuant to the Agreement CSG provides maintenance and support ("Screen
Express Support") to Customer for Screen Express pursuant to the ******
Maintenance Fee and ******* Operations Fee (the "Support Fees") paid to CSG by
Customer; and

 

Whereas, Customer (i) desires to no longer use Screen Express in connection with
Customer’s operations including, but not limited to, *** *** ******* ******
(***) *********** licenses of Screen Express recently granted to Customer for
the "former Bresnan SPAs" pursuant to the Forty-third Amendment ("43rd
Amendment"), (ii) has requested that CSG stop providing Screen Express Support,
and (iii) has directed CSG to stop invoicing Customer for Support Fees for
Screen Express; and

 

Whereas, pursuant to Customer’s request, CSG agrees to no longer license or
provide Screen Express or Screen Express Support to Customer.

 

Now, therefore, CSG and Customer agree to the following as of the Effective
Date:

 

1.   Customer desires to remove *** ******* ****** (***) licensed ************
of Screen Express originally provided to Customer via the Forty-third Amendment
to the Agreement.  Upon the Effective Date, Customer shall purge all copies of
Screen Express from the Designated Environment and all Customer's other computer
systems, storage media and other files and as a result, as of the Effective
Date, Screen Express is no longer used by Customer and no longer supported by
CSG.

 

2.   As a result, references to Screen Express are hereby deleted from
throughout the Agreement including, Schedules B and F, as follows:

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

(a)  Schedule B: "Products," where it will be removed from (i) the list of "Bulk
License Software;" (ii) "Product Descriptions," including the Product
Description for CSG Screen Express in its entirety and the reference to CSG
Screen Express in the Product Description for ACSR® Web Enabled; and (iii) "CSG
Screen Express®, including Enhanced Call Routing, for Former Bresnan SPAs" from
the Schedule B "Products" list and "Product Descriptions" referenced in the 43rd
Amendment; and

 

(b)  Schedule F: "Fees," where it will be removed from (i) CSG Licensed
Products, Section 1, line 8; (ii) "CSG Services," Note 33 of "The ******* BSC
for Non-Rated Video and Non-Rated High Speed Data; (iii) "VSF for Telephony
includes the following:" of Section 1, "Processing," Subsection (a), "Non-Rated
Video, Non-Rated High Speed Data, and Telephony;" and (iv) Schedule F references
in Section 4(c) of the 43rd Amendment that were added to the Agreement.

 

3.   As a further result, Schedule I, "Export Approved Products and Export
Approved Countries," to the Agreement is amended to delete each of (i) Screen
Express and (ii) Enhanced Call Routing from the list of named software or
product modules of the Export Approved Products, ***** and **** (***********).

 

THIS AMENDMENT is executed on the day and year last signed below to be effective
as of the Effective Date.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Michael Ciszek

 

 

By:  /s/ Joseph T. Ruble

 

Title:  VP Billing

 

Title:  EVP, CAO & General Counsel

 

Name:  Michael Ciszek

 

Name:  Joseph T. Ruble

 

Date:  9/4/14

 

Date:  5 Sept. 2014

 

 